Exhibit 10.2

NOTICE OF CASH PERFORMANCE AWARD

February 23, 2009

PERSONAL AND CONFIDENTIAL

[Name]

[Title]

[Company Address]

Dear [Name]:

We are pleased to inform you that, as a key employee of [Operating Company] (the
“Company”), you have been granted a performance award under the Fortune Brands,
Inc. 2007 Long-Term Incentive Plan (the “Plan”), for the 2009-2011 performance
period. The performance period ends on December 31, 2011. Attached is a copy of
the Fortune Brands, Inc. 2007 Long-Term Incentive Plan, Terms and Conditions
relating to your performance award, and a Performance Goals Summary.

Your performance award is expressed in performance units with a maximum cash
value of $1,000 per unit. The final cash value of your units will be determined
according to the actual performance of the Company during the 2009-2011
performance period. The attached Performance Goals Summary sets forth the number
of units that you have been awarded, the minimum and maximum value of your
units, and the performance goals that the Company must achieve during the
performance period in order for you to receive a payment based on your
performance units. After the end of the performance period and based on the
results achieved, the value of your performance units will be paid in a lump sum
less applicable taxes. No payment will be made if performance is less than the
level required for a payout.

Except under the conditions described in the attachments, which are incorporated
by reference and made a part of this performance award, you will forfeit all
rights to your performance award if you terminate employment before the
completion of the performance period. Please review the attachments carefully to
ensure that you understand the provisions of your performance award.



--------------------------------------------------------------------------------

Congratulations on your performance award which affords you the opportunity for
financial benefit as well as the opportunity to contribute significantly to our
future performance. Should you have any questions, please call me.

 

Sincerely yours,

 

FORTUNE BRANDS, INC.

By      

Vice President – Human Resources

 

Attachments: Performance Goals Summary

     Schedule of Terms and Conditions of Performance Award

     Fortune Brands, Inc. 2007 Long-Term Incentive Plan



--------------------------------------------------------------------------------

CASH PERFORMANCE AWARD

TERMS AND CONDITIONS

You have been granted a cash performance award under the Fortune Brands, Inc.
2007 Long-Term Incentive Plan (the “Plan”). The Plan provides long-term
incentives to employees of Fortune Brands, Inc. (“Fortune”) and its
subsidiaries.

The date of the grant, number of units you are awarded, and the minimum, target
and maximum unit values are set forth in the Performance Goals Summary
(“Summary”) attached to your Notice of Cash Performance Award.

1. Cash Award. Subject to the provisions of paragraphs 3 through 8 below, your
cash award will be determined as follows:

(a) If the performance measures for the Fortune subsidiary that employs you (the
“Company”) for the performance period equal the minimum goal for that
performance period as set forth in the attached Summary, the value of each unit
awarded to you will be the minimum unit value set forth on the Summary.

(b) If the performance measures of the Company for the performance period equal
or exceed the maximum goal for that performance period as set forth in the
attached Summary, the value of each unit awarded to you will be the maximum unit
value set forth on the Summary.

(c) If the performance measures of the Company for the performance period exceed
the minimum goal for the performance period, but are less than the maximum goal
for the performance period, the value of each unit awarded to you will be
interpolated between the goals set forth in the attached Summary within the
range in which the actual performance results fall.

(d) No payment will be made for any performance period if the minimum
performance goals for the performance period are not attained.

Subject to the provisions of paragraphs 3 through 8, the award payable to you
will be paid as soon as practicable after the end of the performance period and
after the Compensation and Stock Option Committee of Fortune’s Board of
Directors (the “Committee”) certifies the attainment of the performance goals
for the performance period pursuant to paragraph 9 below.

2. Transferability of Award. This performance award shall not be transferable by
you other than by will or by the laws of descent and distribution or pursuant to
a domestic relations order approved by the Committee or its Secretary.

3. Termination of Employment for Death, Disability or Retirement. If your
employment by the Company (or Fortune Brands, Inc. or any of its subsidiaries)
terminates during any performance period by reason of your death, disability or
retirement, you will be entitled to receive as soon as practicable after the end
of that performance period and after the

 

1



--------------------------------------------------------------------------------

Committee certifies attainment of the performance goals for that performance
period pursuant to paragraph 9, a payment (i) based on the unit value that would
otherwise be payable pursuant to paragraph 1, (ii) prorated for the portion of
any relevant performance period ending on the date your employment is so
terminated.

4. Termination of Employment for Other Reasons. Except as otherwise provided in
paragraphs 6 through 8 below, if your employment by the Company terminates
during a performance period other than by reason of your death, disability or
retirement, you will not be entitled to any payment pursuant to paragraph 1 with
respect to the performance period.

5. Forfeiture of Award for Detrimental Activity. If you engage in detrimental
activity at any time (whether before or after termination of your employment),
you will not be entitled to any payment under the Plan and you will forfeit all
rights with respect to this payment. For purposes of this paragraph 5,
“detrimental activity” means willful, reckless or grossly negligent activity
that is determined by the Committee to be detrimental to or destructive of the
business or property of the Company, Fortune or any of its subsidiaries. Any
such determination of the Committee shall be final and binding for purposes of
the Plan. Notwithstanding the foregoing, no payment shall be forfeited or become
not payable by virtue of this paragraph 5 on or after the date of a Change in
Control (as defined in the Plan).

6. Transfer of Employment; Leave of Absence. For the purposes of this Agreement,
(a) a transfer of your employment from the Company to Fortune or one of its
other subsidiaries or vice versa, without an intervening period, shall not be
deemed a termination of employment, and (b) if you are granted in writing a
leave of absence, you shall be deemed to have remained in the employ of the
Company, Fortune or one of its other subsidiaries during such leave of absence.

7. Adjustments. Adjustments (which may be increases or decreases) may be made by
the Committee to the performance goals and measurements applicable to
Performance Awards to take into account changes in law and accounting and tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the inclusion or exclusion of the impact of extraordinary
or unusual items, events or circumstances, including, without limitation,
acquisitions or divestitures by or other material changes in the Company,
provided that no adjustment shall be made which would result in an increase in
your compensation if your compensation is subject to the limitation on
deductibility under Section 162(m) of the Internal Revenue Code, as amended, or
any successor provision, for the year with respect to which the adjustment
occurs. The Committee also may adjust the performance goals and measurements
applicable to Performance Awards and thereby reduce the amount to be received by
any Participant pursuant to such Awards if and to the extent that the Committee
deems it appropriate, provided that no such reduction shall be made on or after
the date of a Change in Control (as defined the Plan). The determination of the
Committee as to the terms of any adjustment made pursuant to this paragraph 7
shall be binding and conclusive upon you and any other person or persons who are
at any time entitled to receipt of any payment pursuant to the award.

 

2



--------------------------------------------------------------------------------

8. Divestiture; Termination of Plan. (a) In the event that your principal
employer is a subsidiary of Fortune that ceases to be such, then your employment
shall be deemed to be terminated for all purposes as of the date on which your
principal employer ceases to be a subsidiary of Fortune (called the Divestiture
Date) and your award shall become nonforfeitable and shall be paid out as soon
as practicable following the Divestiture Date (i) as if the performance period
or other applicable conditions or restrictions had been completed or satisfied
and based on actual performance to the extent actual data is available for the
performance period and the Company’s forecast in the financial performance
outlook report for the remainder of the applicable performance period, but
(ii) prorated for the portion of any relevant performance period ending on the
date your employment is so terminated.

(b) In the event of a termination of the Plan as provided therein, then your
employment shall be deemed to be terminated for all purposes as of the date of
termination of the Plan and the provisions of paragraph 8(a) will apply to your
award with the same effect as if the date of termination of the Plan were a
Divestiture Date.

9. Committee Certification. As soon as practicable after the end of each
performance period, the Committee shall certify the extent to which the
performance goals have been satisfied for the performance period.

10. Tax Withholding. The Company shall have the right to deduct from any payment
to you the amount of any federal, state or local income or other taxes required
by law to be withheld with respect to such payment.

11. Governing Law. These terms and conditions and the award provided for in the
Notice of Performance Cash Award shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

3